DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite multiple “pens,” which is somewhat unclear in the context of this application.  For purposes of examination, these elements were treated much as if they were called “pins.”  Clarification is requested.
Claims 1-3 recite the limitations "which coupling element" and “the coupling element” multiple times after introduction of “at least one coupling element.  There is accordingly insufficient antecedent basis for these limitations in the claims.
Claim 3 appears to be a dependent claim, but it is unclear from which claim it should depend.  For purposes of examination, it was treated as dependent on claim 1.  Further, the spring force and 
Claim 4 appears to depend from claim 1, but later recites “one of the preceding claims.”  For purposes of examination, it was treated as dependent only on claim 1.  
Claims 5 and 6 recite the limitation "the support part.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the limitation "the base.”  There is insufficient antecedent basis for this limitation in the claim as a base was introduced in the alternative.
Claims 2-7 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al. (US Patent Number 8186757).

  Regarding claim 2, Duncan further discloses the coupling element comprises a slotted hole (224), wherein part of a wall of the slotted hole forms the second hook (see figures).
Regarding claim 3, Duncan further discloses the coupling element is pivotable against spring force from the first to the second position, in which second position the coupling element is lockable (the element is spring biased and would meet the limitations as best understood).  
Regarding claim 4, Duncan further discloses a child seat transporting system comprising a child seat and a supporting part for supporting the child seat, wherein one of the child seat or supporting part comprises a first component (i.e. supporting part 22) of at least one coupling mechanism according to claim 1, whilst the other of the child seat or supporting part comprises a second component (i.e. seat 24) of the at least one coupling mechanism according to one of the preceding claims.  

Regarding claim 6, Duncan further discloses the child seat transporting system comprises a safety part (at least a portion of 22), wherein the support part is the safety part of the child seat transporting system, which safety part being directly detachably20341-318217-17- connectable to a seat of a vehicle, being detachably connectable to a base being detachably connectable to a seat of a vehicle, and/or being detachably connectable to a frame of a stroller (it is at least connectable with a vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan.  Duncan discloses an arrangement as explained above including provisions for shoulder belts and a crotch belt (see figures), the safety part is provided with the second pen of the at least one coupling mechanism, and the safety part is detachably connectable to the base being by means of at least the second pen (at least as best understood; i.e. various components could be detached within member 22 and adjacent members), but does not specifically disclose a harness and may not clearly provide safety and base parts as Applicant intends.  Harnesses in children’s seats are old and well-known however, and as rearrangement of components requires only .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/PHILIP F GABLER/                 Primary Examiner, Art Unit 3636